  Case 5:21-mj-00017-BU Document 1-3 Filed 02/03/21                     Page 1 of 2 PageID 13



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                      CASE NO:


 v.                                            VIOLATIONS:

                                               18 U.S.C. §1512(c)(2)
 RYAN SCOTT ZINK                               (Obstruction of an Official Proceeding)

              Defendant.                       18 U.S.C. §1752(a)(1) and (2)
                                               (Restricted Building or Grounds)


                                              ORDER

       This matter having come before the Court pursuant to the application of the United States

to seal criminal complaint, the Court finds that, because of such reasonable grounds to believe the

disclosure will result in flight from prosecution, destruction of or tampering with evidence,

intimidation of potential witnesses, and serious jeopardy to the investigation, the United States has

established that a compelling governmental interest exists to justify the requested sealing.

       1.      IT IS THEREFORE ORDERED that the application is hereby GRANTED, and that

the affidavit in support of criminal complaint and other related materials, the instant application to

seal, and this Order are sealed until the arrest warrant is executed.
  Case 5:21-mj-00017-BU Document 1-3 Filed 02/03/21                Page 2 of 2 PageID 14



       2.      IT IS FURTHER ORDERED that the Clerk’s office shall delay any entry on the

public docket of the arrest warrant until it is executed.

                                                                         2021.02.02
                                                                         19:19:57
Date: February 2, 2021                                                   -05'00'
                                                       ___________________________________
                                                       ZIA M. FARUQUI
                                                       U.S. MAGISTRATE JUDGE




cc:    Janani Iyengar
       Assistant United States Attorney
       United States Attorney’s Office
       555 Fourth Street, N.W.
       Washington, D.C. 20530
